            Case 1:00-mc-00308 Document 101 Filed 04/29/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

IN RE:                                      *
RESTRICTIONS ON VISITORS                    *                        MISC. NO. 00-308
TO COURTHOUSES                              *
                                            *
                                         ******
                                 STANDING ORDER 2020-09

        WHEREAS, the Governor of the State of Maryland has declared a state of emergency in

response to the spread of the novel coronavirus known as COVID-19, and has implemented a

stay-at-home order of indefinite duration; and

        WHEREAS, the Centers for Disease Control and Prevention and other public health

authorities have advised taking precautions to reduce the possibility of exposure to the virus and

slow the spread of the disease; and

        WHEREAS, the Court previously issued Second Amended Standing Order 2020-02

regarding restrictions on courthouse visitors, the Court now finds it necessary to revise these

restrictions in response to updated guidance from the Centers for Disease Control and

Prevention. Accordingly, it is hereby

        ORDERED by the United States District Court for the District of Maryland that no

members of the public, other than litigants with a scheduled proceeding, counsel of record,

investigators or employees of counsel, and credentialed press, may enter any U.S. Courthouse in

the District of Maryland without prior permission from the Chief Judge or any U.S. Probation

Office in the District of Maryland without prior permission from the supervising U.S. Probation

Officer. Members of the public will retain access to drop boxes at the entrance of each

courthouse to deposit and date-stamp papers between 9:00 a.m. and 4:00 p.m., Monday through

Friday; and it is further
             Case 1:00-mc-00308 Document 101 Filed 04/29/20 Page 2 of 3



         ORDERED that, in addition to the above restrictions, the following persons shall not

enter any U.S. Courthouse or U.S. Probation Office in this District:

         Persons who have been diagnosed with COVID-19 and have not been advised to

          discontinue isolation by any physician, hospital, or health agency;

         Persons who have had contact with anyone who has been diagnosed with COVID-19

          within the last 14 days;

         Persons who have been asked to self-quarantine by any physician, hospital, or health

          agency;

         Persons with apparent symptoms of COVID-19, such as fever, cough, shortness of

          breath or difficulty breathing, chills, repeated shaking with chills, muscle pain,

          headache, sore throat, or new loss of taste or smell; and it is further

     ORDERED that all courthouse visitors shall be subject to health screening as appropriate to

determine if any are exhibiting apparent symptoms of COVID-19, such as fever, cough,

shortness of breath or difficulty breathing, chills, repeated shaking with chills, muscle pain,

headache, sore throat, or new loss of taste or smell; and it is further

     ORDERED that the United States Marshal, his Deputies, the Court Security Officers, or a

designated contractor, shall enforce the terms of this Order and shall deny entry to anyone

attempting to enter in violation of this Order; and it is further

    ORDERED that if you are scheduled or required to appear at a U.S. Courthouse or U.S.

Probation Office in the District of Maryland, and you are unable to appear because of the

restrictions in this Order, you are directed to proceed as follows:

            If you are represented by an attorney, please contact your attorney;




                                                   2
            Case 1:00-mc-00308 Document 101 Filed 04/29/20 Page 3 of 3



           If you are an attorney and you are scheduled to appear in court before a judge, please

            contact that chambers directly;

           For self-represented litigants, please contact the Clerk’s Office at (410) 962-3625;

           If you are scheduled to meet with a Pretrial Services officer, please contact the office

            of Pretrial Services at (410) 962-4820 for Baltimore and (301) 344-0375 for

            Greenbelt;

           If you are scheduled to meet with a Probation officer, please contact the Probation

            office at (410) 962-4740 for Baltimore and (301) 344-0510 for Greenbelt;

           If you are a juror, please contact the Jury Department at (410) 962-3090;

           For Court of Appeals matters, please contact Patricia S. Connor, Clerk of Court, at

            (804) 916-2700;

           For Bankruptcy Court matters, please contact the Clerk’s Office at (410) 962-2688

            for Baltimore and (301) 344-8018 for Greenbelt.

           For Section 341 Meetings of Creditors, please contact the U.S. Trustee’s Office at

            (410) 962-4300.

           For District Court matters, and any matters not included above, please contact the

            Clerk’s Office at (410) 962-3625; and it is further

     ORDERED that these restrictions will remain in place temporarily until it is determined to

be safe to remove them; and it is further

     ORDERED that Second Amended Standing Order 2020-02 is SUPERSEDED.


Date: April 29, 2020                                           /s/ JAMES K. BREDAR
                                                             James K. Bredar, Chief Judge
                                                             United States District Court



                                                 3
